DETAILED ACTION
This Final action is responsive to communications: 02/16/2022.
Claims 1-2, 8-9, 15, and 17-20 are amended, claim 16 is canceled, and no claims are added; as a result, claims 1-15 and 17-20 are now pending in this application. Claims 1, 8, and 15 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Domestic Priority
4.	See ADS for domestic priority.
Drawings
5.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following claim language (crossed-out limitations) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Drawings e.g. Figures 1-8 do not show this feature. Such functional features are not sufficiently describe and are not clear in view of para [0055] and para [0056]. For proper understanding, timing diagrams or, algorithmic flow or other types of illustration must be used to shown the functional features of the invention. See also MPEP 2163 guidelines.
Claim 1. A system comprising …timing circuitry coupled to the array and the sensing circuitry, the  (disclosure lack drawing e.g. algorithmic flow diagram or, timing diagram illustrating functional features of e.g. timing circuit. For example see Raszka et al. US 7,184,346 B1 Figures 2, 5a, 5b, 9 and columns 2+, 9+, 8+ which has sufficient drawings and description of Timing circuitry being described)

Claim 8. A system …timing circuitry coupled to the array…  
	Claim 9. The system … wherein the logic component further comprises
arbitration circuitry and configured to apply, using the arbitration circuitry, a

Claim 15. A system… timing circuitry configured to control timing of operations for the sensing circuitry…
Claim 16. The system … wherein the arbitration circuitry is configured to apply the 
Claim 17. The system … wherein the 

Claim 19. The system … wherein the arbitration circuitry is configured to 
Claim 20. The system … wherein the arbitration circuitry is configured to 
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
6.	Claims 1-15, 17-20 (see claims 1-2, 8-9, 15-20 language)  are objected to because of spec objection set forth in above section.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-4, 8-12, and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 2017/0242902 A1,  in view of La Fratta (US 20160064045 A1) and Chang et al. (US 10,437,482 B2).
Regarding independent claim 1,  Crawford teaches a system (Crawford Fig. 1B: system, para [0031]), comprising: 
a plurality of memory components (e.g. Fig. 1 B: 120-1 ... 120-N) coupled to one another; and 
a logic component coupled to the plurality of memory components (circuitry shown in Fig. 3A); 
wherein at least one memory component comprises: 
an array of memory cells (para [0035]: array 130); 
(para [0035]: sensing circuitry 150) coupled to the array (Fig. 1B and Fig. 3A) , 
the sensing circuitry including a sense amplifier (para [0048] and Fig. 3A: sense
amplifier 306) ; 
a compute component (para [0048] and Fig. 3A: compute component 331); and 
timing circuitry (para [0037], line 13: controller components configured as "state machine")  coupled to the array and the sensing circuitry, 

wherein the logic component comprises: 
control logic (Fig. 3A: 313, 331 as part of controller 140) coupled to the timing circuitry, the control logic configured to execute instructions (para [0037]: instructions) to cause the sensing circuitry to perform the operations (para [0037]: read operation); and 
switching circuitry (Fig. 3A: 331 contains transistor switches) configured to: 
route memory array requests received from a host; and route processing in memory (PIM) requests received from the host to perform a logical operation using the sensing circuitry (Crawford para [0024], para [0037], para [0054] and para [0061]) ; and 

La Fratta teaches -
the timing circuitry (Fig. 1: 140. see Fig. 4: 441 components e.g. 494, 478, 479 taken as timing circuitry. See para [0068], para [0069] teaches 441 output 480 RAS signal) configured to control timing of operations for the sensing circuitry (Fig. 7 Row X, Row Y signal enables logical operation. Row X, Row Y signal is correlated to 480 RAS signal provided by Fig. 4: 441).
Chang teaches - 
arbitration circuitry (Fig. 2: 220b) configured to apply a scheduling policy (see Fig. 2: 275 scheduler, utilization of Fig. 2: 280 “Command Queue” and priority policy) to give a priority to a memory array request over a PIM command operation associated with one of the PIM requests received earlier than one or more memory requests of the memory array requests (col. 10, lines 28-36: “…PIM command may be delayed by normal memory requests from the host memory controller 220a as the primary master…”. Also applicable for low priority PIM command in command queue where “...priority field …priority of the PIM command…”)
Crawford, La Fratta and Chang are in analogous field of art of processing-in- memory capable DRAM memory device.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of La Fratta and Chang into the teachings of Crawford such that timing circuitry can be employed per bank to control timing of processing operations in a PIM device in each bank for precise read/ write operations 
Regarding claim 2, Crawford, La Fratta and Chang teach the system of claim 1.  
La Fratta  teaches -
wherein the logic component further comprises arbitration circuitry (para [0005]: sequencer and associated circuitry) and configured to apply, using the arbitration circuitry, a scheduling policy between the memory array requests and the PIM requests (Fig. 4 in context of para [0005], para [0069], para [0070]: “command FIFO” is utilized to process different kinds of  requests).
Regarding claim 3, Crawford, La Fratta and Chang teach the system of claim 1. Crawford teaches wherein: 
the array of memory cells is a dynamic random access memory (DRAM) array (para [0022]: DRAM) ; 
La Fratta  teaches - 
the timing circuitry (Fig. 1: 140) is separate from double data rate (DDR) registers (registers part of Fig. 1: 144, 142 for array access) used to control read and write DRAM access requests for the array.
Regarding claim 4, Crawford, La Fratta and Chang the system of claim 1.
La Fratta  teaches the control logic is coupled to a sequencer on the logic component (para [0005]: sequencer); 
(para [0070]).
Regarding independent claim 8, Crawford, La Fratta and Chang teach a system, comprising: 
a plurality of memory components coupled to one another; and 
a logic component coupled to the plurality of memory components; 
wherein each of the plurality of memory components comprise a plurality of partitioned banks, each bank comprising: an array of memory cells; 
a sense amplifier and a compute component coupled to the array and configured to perform operations; and 
timing circuitry coupled to the array, the sense amplifier, and the compute component,  the timing circuitry configured to control timing of operations for the sense amplifier and the compute component; and wherein the logic component comprises: 
a plurality of partitioned logic each partitioned logic coupled to a subset of the plurality of partitioned banks to form a plurality of processing in memory (PIM) devices; and 
switching circuitry configured to: route memory array requests received from a host; and route PIM requests received from the host to perform a logical operation using the sense amplifier and the compute component; and 
arbitration circuitry configured to apply a scheduling policy to give a priority to a memory array request over a PIM command operation associated with the PIM request received earlier than the memory array request.
(see claim 1 rejection analysis)
Regarding claim 9, Crawford, La Fratta and Chang teach the system of claim 8, wherein the logic component further comprises arbitration circuitry and configured to apply, using the arbitration circuitry, a scheduling policy between the memory array requests and the PIM requests.
(see claim 2 rejection)
Regarding claim 10, Crawford, La Fratta and Chang teach the system of claim 8. Crawford teaches  wherein the timing circuitry (See Fig. 1 A architecture: controller is not in memory clock domain) of at least one of the plurality of components is configured to operate in a different clock domain than that of the logic component (see Fig. 3A: 313, 331 is in memory clock domain. See Fig. 3A in relation to Fig. 1 A architecture. (Fig. 1 A architecture teaches that Fig. 1 A: 140 and Fig. 1 A: 130 are in different clock domains as understood by ordinary skill in the art and making logic and memory segments work in the same clock domain would require extraordinary design efforts).
Regarding claim 11, Crawford, La Fratta and Chang teach the system of claim 8, wherein each of the plurality of partitioned banks comprises a sequencer which has a microcoded engine to coordinate PIM operations.
(see claim 4 rejection)
Regarding claim 12, Crawford, La Fratta and Chang teach the system of claim 8, wherein the logic component comprises a sequencer which has a microcoded engine to coordinate PIM operations.
(see claim 4 rejection)
Regarding claim 14, Crawford, La Fratta and Chang Fratta teach the system of claim 8. Crawford teaches wherein the timing circuitry comprises a state machine (para [0024], para [0037]: controller as “state machine” employed for a bank).

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 2017/0242902 A1, La Fratta (US 20160064045 A1), and Chang et al. (US 10,437,482 B2),  in further view of Leidel et al. (US 2016/0342339 A1). Further Supported by GUZ et al. (US 2016/0098200 A1).
Regarding claim 5, Crawford, La Fratta, and Chang teach the system of claim 1. They are silent with respect to remaining provisions of this claim.
Leidel teaches -
wherein the logic component and the plurality of memory components comprise a plurality of stacked dynamic random access memory (DRAM) memory component coupled to the logic component by through silicon vias (TSVs) to form a PIM device (Leidel para [0024] , para [0028] in context of Fig. 2: 278, 282. Limitation is further supported by GUZ Fig. 1A-Fig. 1B and para [0037]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Leidel into the teachings of Crawford, La Fratta and Chang such that a plurality of DRAM stacked dies can be employed in the memory system in order to reduce lateral packaging space.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 2017/0242902 A1, La Fratta (US 20160064045 A1), and Chang et al. (US 10,437,482 B2),  in further  view of Solomon (US 20090070721 A1 ).
Regarding claim 6, Crawford, La Fratta, and Chang teach the system of claim 1. They are silent with respect to remaining provisions of this claim.
Solomon teaches wherein the control logic includes a reduced instruction set computer (RISC) type controller, which is configured to operate on the PIM requests (para [0008], para [0009], and para [0082]: PIM device is compatible for processing RISC instruction set).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Solomon into the teachings of Crawford, La Fratta, Chang such that a RISC controller can be employed in the memory system in order to reduce power.

11.	Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 2017/0242902 A1, La Fratta (US 20160064045 A1), and Chang et al. (US 10,437,482 B2),  in further view of Hush (US 2015/0357021 A1).
Regarding claim 7, Crawford, La Fratta, and Chang teach the system of claim 1. They are silent with respect to remaining provisions of this claim.  
Hush teaches wherein the control logic (Fig. 2: 231) includes very large instruction word (VLIW) type controller, which is configured to operate on the PIM requests (para [0058]: logical operations performed in parallel by compute circuitry in conjunction with controller. Very large instruction word type controller taken as processing resource that specify instructions to execute multiple tasks at the same time, concurrently, in parallel). 
Regarding claim 13, Crawford, La Fratta, Chang, Hush teach the system of claim 8, wherein each partitioned logic comprises very large instruction word (VLIW) type controller which is configured to operate on PIM commands. (see Claim 7 rejection analysis)
No art rejection provided for claims 15, 17-20. See drawing objection, claim objection , and nsdp double patenting rejection.

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 1-15, 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. US 9,997,232 B2  in view of disclosure of US 10,559,347 B2 and US 10,902,906 B2.
Analysis not shown.
The rejection can be formulated in various combinations of US 9,997,232 B2, US 10,559,347 B2 and US 10,902,906 B2. Thus TD should be filed against all these three patent documents.


Response to Arguments
Art rejection:
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection added based on new reference. Arguments in particular does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has not argued substantively and has not provided sufficient reasons against the rejection of clams 1-14 and previous rejection is partly relied upon.




Drawing objection:
Applicant’s arguments presented against drawing objections (pages 9-10 of Remarks filed 02/16/22) have been fully considered but they are not persuasive and the objection is maintained.
Applicant cites para [0018], para [0038], para [0055], para [0056] in support of arguments against drawing objections. However, these paragraphs merely cites claim 
MPEP 2163 Guidelines cite that the “…specification must still be examined to assess whether an originally-filed claim has adequate support  in the written disclosure and/or the drawings…”.  MPEP 2163 Guidelines teach that  “…an applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such  descriptive means as … structures, figures, diagrams, and formulas that 
fully set forth the claimed invention…”. For drawing requirements see further,  Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
Further 37 CFR 1.83 (a) requires following  (1.83 Content of drawing):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d).

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure. It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Crawford, La Fratta and Chang can be used to formulate 35 USC 103 obviousness rejection for claim 15. Regarding independent claim 15, Crawford, La Fratta and Chang teach a system, comprising: (see claim 1 rejection)
a plurality of memory components adjacent to and coupled to one another; and a logic component coupled to the plurality of memory components; (see claim 1 rejection)
wherein at least one memory component comprises: (see claim 1 rejection)
an array of memory cells; (see claim 1 rejection)
sensing circuitry coupled to the array; and (see claim 1 rejection)
timing circuitry coupled to the array and sensing circuitry, the timing circuitry configured to control timing of operations for the sensing circuitry; (see claim 1 rejection)
wherein the logic component comprises: control logic coupled to the timing circuitry, the control logic configured to execute instructions to cause the sensing circuitry to perform the operations; and (see claim 1 rejection)
Chang teaches - 
arbitration circuitry (Fig. 2: 220b) configured to: 
(see col. 10: “normal DRAM command” and “PIM command” and Fig. 2); and 
apply a scheduling policy that prioritizes  (see Fig. 2: 275 scheduler, utilization of Fig. 2: 280 “Command Queue” and priority policy) between the memory array requests (“normal DRAM command”) and the PIM requests (“PIM command”. Scheduling policy and prioritization depends on various conditions described. Limitation taken as an arbitrary scheduling policy);
wherein the arbitration circuitry (Fig. 2: 220b)  is configured to apply the scheduling policy (col. 10, lines 28-36: PIM is delayed) based on (based on as in a correlated indication) a threshold number of memory array requests (taken as Fig. 2: 280 command queue max size) received during a particular time window (time window that defines max accumulation in command queue).

Walker et al. (US 2014/0244948 A1) 
Walker discloses an apparatus (Fig. 2: memory system), comprising: a plurality of memory die adjacent to and coupled to one another (para [0016]: memory device in MCP which contains multiple memory dies); a logic die coupled to the plurality of memory die (para [0016]: ALU or internal processor die in MCP coupled to memory device); Walker in Fig. 2 teaches memory device 34 with memory array 36 and internal processor or compute engine 38 as taught in para [0024]. Walker is silent with respect to the details of sensing circuitry, timing circuitry, and partitioned logic.
Walker et al. (US 2011/0093665 A1): Teaches a plurality of memory components (para [0023]: memory devices in memory system. Each memory device or, 
Wilcock (US 2017 /0228192 A1): Teaches apparatuses and methods for partitioned parallel data movement in a  memory device also includes sensing circuitry coupled to the plurality of sub arrays, the sensing circuitry including a sense amplifier. A controller for the memory device is configured to direct a first data movement within a first partition of the plurality of partitions in parallel with a second data movement within a second partition of the plurality of partitions.
Manning (US 2014/0250279 A1) teaches an apparatus (Fig. 1: 100 computing system including a memory system), comprising: wherein at least one memory component comprises a memory device (Fig. 2A: 230), the memory device comprising: sensing circuitry (Fig. 2A: 206) coupled to the array (coupled via D/D_), the sensing circuitry including a sense amplifier (Fig. 2A: 206) and a compute component (Fig. 2A: 231 "compute component"); Manning teaches control circuitry 140 coupled to the 
Hush (US 2016/0125919 A1): Teaches timing circuitry (para [0038]: "controller" as state machine employed for a bank) configured to control timing of operations for the sensing circuitry for the logical operations (See Fig. 4B, Fig. 16-Fig. 18: Shift control signals e.g. PHASE signal and control signal e.g. TF control the timing of operation of the logic operation being performed by sensing circuitry).
Hush (US 2015/0357021 A1): Teaches plurality of memory die (Fig. 1: 130 memory array or, Fig. 2: 230 array portion taken as die in this context. See Walker) comprise a plurality of partitioned banks (Fig. 2: Partitioned banks associated with each column e.g. DIGITn, /DIGITn and each partitioned bank connected to a sensing circuitry), each bank comprising: an array of memory cells (e.g. Fig. 2: memory cells in column DIGITn, /DIGITn);sensing circuitry (Fig. 2: 250 "sensing circuitry") coupled to the array (Fig. 2: 230 array), the sensing circuitry including a sense amplifier (Fig. 2: 206 sense amp) and a compute component (Fig. 2: 223 "shift circuitry") configured to perform operations (para [0022], para [0036] and para [0047]: Boolean and non-Boolean logic operations including shift operations); and timing circuitry (Fig. 1: 140 controller. para [0031]) coupled to the array (Fig. 1: 130) and sensing circuitry (Fig. 1: 150) to control timing of operations for the sensing circuitry (Timing of sense amp logic operation as shown in Fig. 13 is controlled by controller. Further para [0032]: controller including shift controller to control timing of shift operation); and wherein the logic die (Fig. 1: 150 or, Fig. 2 in this context. See Walker) comprises a plurality of partitioned logic (Fig. 2: 231 's: each compute circuit connected to portioned banks) each  (Fig. 2: each 231 's coupled to a partitioned bank or two banks using shift circuit) to form (limitation after to form is treated as intended function) a plurality of processing in memory (PIM) devices (Fig. 2 in context of para [0022]: each partitioned bank segment equipped with  partitioned bank segment).
Schumacher et al. (US 9058135 B1):  Schumacher teaches wherein the timing circuitry (Fig. 2: 225 timer in clock domain 1) and the control logic (Fig. 2: 245, 240 
operate in clock domain 2) are in different clock domains and operate at different clock speeds.
Zhang (US 2003/0067043 A1): Fig. 13 and Fig. 16 applicable for all claims.
Rosti (US 201710278584A 1 ): Fig. 1 C and Fig. 1 A-Fig. 4 applicable for all claims and disclosure can be used in support of double patenting rejection.
Lea et al. (US 20170235515 A1): Lea para [0015] where PIM command instruction and function is taught.
CHO et al. (US 20170147351 A1): CHO teaches RISC processor which can be employed for instruction processing.
Hush (US 2015/0357021 A 1): all figures are applicable.
Manning (US 2015/0357008 A 1): all figures are applicable.
Manning (US 2015/0042380 A 1): all figures are applicable.
La Fratta (US 2016/0371033 A 1): all figures are applicable.
Willcock (US 20170277440 A1): Fig. 1- Fig. 4 applicable for all claims.
Willcock (US 20170269865 A1): Fig. 1- Fig. 3 applicable for all claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825